EXHIBIT 99 MBT Financial Corp. Announces Third Quarter 2016 Profit and Dividend MONROE, Mich., October 27, 2016 – MBT Financial Corp., (Nasdaq: MBTF), the parent company of Monroe Bank & Trust, reported a preliminary net profit of $3,687,000 ($0.16 per share, basic and diluted), in the third quarter of 2016, compared to a profit of $3,006,000 ($0.13 per share, basic and diluted), in the third quarter of 2015. Year to date profit is $10,923,000 ($0.48 per share, basic and diluted) compared to $8,068,000 ($0.35 per share, basic and diluted) in the first three quarters of 2015. The Company also announced that it will pay a dividend of $0.04 per share on November 17, 2016 to shareholders of record as of November 10, 2016. The Company did not pay a dividend in the same period in 2015. Earnings for the Company improved this quarter due to increases in net interest income and non-interest income and decreases in the provision for loan losses and non-interest expenses compared to the third quarter of 2015. The net interest margin was unchanged at 3.11% in the third quarter of 2016 compared to the third quarter of 2015, however the average amount of interest earning assets increased $43.7 million, and as a result, the net interest income increased $291,000, or 3.2% in the third quarter of 2016 compared to the third quarter of 2015. The provision for loan losses decreased $500,000 compared to the third quarter of 2015 from a negative expense of $200,000 in the third quarter of 2015 to a negative expense of $700,000 recorded this quarter. Classified assets decreased 16.6% during the third quarter and the analysis of the risk in the loan portfolio indicated a need to reduce the Allowance for Loan Losses again this quarter. Total Loans increased $17.2 million during the third quarter, but the continued improvement in asset quality and historical loss ratios enabled the Company to reduce the Allowance for Loan and Lease Losses from 1.55% of loans at the end of the second quarter to 1.43% as of the end of the third quarter of 2016. Non-interest income, excluding Other Real Estate and securities gains and losses was unchanged at $3.9 million in the third quarter of 2016 and 2015. Securities gains increased from $16,000 in the third quarter of 2015 to $87,000 in the third quarter of 2016 and total non-interest income increased $61,000 or 1.5% compared to last year. Total non-interest expenses decreased $192,000, or 2.1% in the third quarter of 2016 compared to the third quarter of 2015. Salaries and benefits decreased $180,000 or 3.2% as a result of the efficiency initiative that reduced our staffing in the fourth quarter of 2015. The FDIC deposit insurance assessment decreased $33,000 and other insurance decreased $85,000 due to the improved financial condition of the bank. Total assets of the company increased $713,000, or 0.1% compared to December 31, 2015. Capital increased $321,000 during the first nine months of 2016 even though the payment of the special and regular dividends exceeded the net income for the period because the AOCI increased $4.1 million due to the increase in the value of AFS securities. The ratio of equity to assets increased from 10.98% at the end of 2015 to 10.99% at September 30, 2016. The Bank’s Tier 1 Leverage ratio decreased from 10.91% as of December 31, 2015 to 10.52% as of September 30, 2016. H. Douglas Chaffin, President and CEO, commented, “Our results this quarter are a product of our continued focus on growth and cost control, along with improvements in the local economy and our portfolio. We have been effective at growing the loan book and net interest income, while controlling non-interest expense. We plan to continue growing loans and fee income, as we also improve our operational efficiency. We will also continue to actively manage our capital, along with looking for the right opportunities to fund growth, throughout our existing branch network and strategic acquisitions. We remain confident in our ability to maintain our position as the premier independent provider of financial services in the communities we serve, despite challenges in our current environment.” Conference Call MBT Financial Corp. will hold a conference call to discuss the Third Quarter 2016 results on Friday, October 28, 2016, at 10:00 a.m. Eastern Time. The call will be webcast and can be accessed at the Investor Relations/Corporate Profile page of MBT Financial Corp.’s web site www.mbandt.com. The call can also be accessed in the United States by calling toll free (877) 510-3783. The toll free number for callers in Canada is (855) 669-9657 and international callers can access the call at (412) 902-4136. A replay will be available one hour after the conclusion of the call at (877) 344-7529, Conference #10093588. The replay will be available until November 28, 2016 at 9:00 a.m. Eastern. The webcast will be archived on the Company’s web site and available for twelve months following the call. About the Company: MBT Financial Corp. (NASDAQ: MBTF), a bank holding company headquartered in Monroe, Michigan, is the parent company of Monroe Bank & Trust (“MBT”). Founded in 1858, MBT is one of the largest independently owned community banks in Southeast Michigan. With over $1.3 billion in assets, MBT is a full-service bank, offering a complete range of business and personal accounts, credit and mortgage options, investment and retirement services and award-winning financial literacy outreach. MBT employee volunteers contribute approximately 9,000 hours of community service annually. MBT’s Commercial Lending Group is a top SBA lending partner. MBT’s Wealth Management Group (“WMG”) is one of the largest and most respected in Michigan. The Michigan Bankers Association ranks MBT fourth among all Michigan banks for total trust assets. With offices and ATMs in Monroe, Lenawee, and Wayne Counties, convenient mobile and online banking, a robust online and social media presence and a comprehensive array of products and services, MBT prides itself in offering World Class Banking with a Local Address. Visit MBT’s website at www.mbandt.com. Forward-Looking Statements Certain statements contained herein are not based on historical facts and are "forward-looking statements" within the meaning of Section 21A of the Securities Exchange Act of 1934. Forward-looking statements which are based on various assumptions (some of which are beyond the Company's control), may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "estimate," "anticipate," "continue," or similar terms or variations on those terms, or the negative of these terms. Actual results could differ materially from those set forth in forward-looking statements, due to a variety of factors, including, but not limited to, those related to the economic environment, particularly in the market areas in which the Company operates, competitive products and pricing, fiscal and monetary policies of the U.S. Government, changes in government regulations affecting financial institutions, including regulatory fees and capital requirements, changes in prevailing interest rates, acquisitions and the integration of acquired businesses, credit risk management, asset/liability management, change in the financial and securities markets, including changes with respect to the market value of our financial assets, the availability of and costs associated with sources of liquidity, and the ability of the Company to resolve or dispose of problem loans. The Company undertakes no obligation to update or clarify forward-looking statements, whether as a result of new information, future events or otherwise. MBT FINANCIAL CORP. CONSOLIDATED FINANCIAL HIGHLIGHTS - UNAUDITED Quarterly Year to Date (dollars in thousands except per share data) 3rd Qtr 2nd Qtr 1st Qtr 4th Qtr 3rd Qtr EARNINGS Net interest income $ 9,515 $ 9,244 $ 9,290 $ 9,328 $ 9,224 $ 28,049 $ 27,647 FTE Net interest income $ 9,671 $ 9,393 $ 9,438 $ 9,469 $ 9,358 $ 28,502 $ 28,045 Provision for loan and lease losses $ ) $ ) $ ) $ ) $ ) $ ) $ ) Non interest income $ 4,039 $ 5,555 $ 4,114 $ 3,919 $ 3,978 $ 13,708 $ 11,408 Non interest expense $ 8,974 $ 8,872 $ 9,483 $ 9,485 $ 9,166 $ 27,329 $ 28,715 Net income $ 3,687 $ 4,239 $ 2,997 $ 4,014 $ 3,006 $ 10,923 $ 8,068 Basic earnings per share $ 0.16 $ 0.19 $ 0.13 $ 0.18 $ 0.13 $ 0.48 $ 0.35 Diluted earnings per share $ 0.16 $ 0.18 $ 0.13 $ 0.18 $ 0.13 $ 0.48 $ 0.35 Average shares outstanding 22,733,134 22,884,350 22,854,556 22,764,801 22,748,974 22,823,682 22,734,952 Average diluted shares outstanding 22,915,278 23,049,718 23,014,957 22,967,108 22,949,063 22,988,364 22,916,444 PERFORMANCE RATIOS Return on average assets % Return on average common equity % Base Margin % FTE Adjustment % Loan Fees -0.01 % FTE Net Interest Margin % Efficiency ratio % Full-time equivalent employees 281 288 288 297 337 286 347 CAPITAL Average equity to average assets % Book value per share $ 6.49 $ 6.41 $ 6.22 $ 6.46 $ 6.42 $ 6.49 $ 6.42 Cash dividend per share $ 0.04 $ 0.03 $ 0.53 $ - $ - $ 0.60 $ - ASSET QUALITY Loan Charge-Offs $ 114 $ 618 $ 209 $ 1,191 $ 192 $ 941 $ 921 Loan Recoveries $ 316 $ 184 $ 150 $ 1,091 $ 309 $ 650 $ 1,709 Net Charge-Offs $ ) $ 434 $ 59 $ 100 $ ) $ 291 $ ) Allowance for loan and lease losses $ 9,405 $ 9,903 $ 10,537 $ 10,896 $ 12,996 $ 9,405 $ 12,996 Nonaccrual Loans $ 6,545 $ 7,522 $ 8,079 $ 8,633 $ 10,623 $ 6,545 $ 10,623 Loans 90 days past due $ 32 $ 41 $ 17 $ 4 $ 6 $ 32 $ 6 Restructured loans $ 15,923 $ 16,701 $ 17,828 $ 18,910 $ 20,972 $ 15,923 $ 20,972 Total non performing loans $ 22,500 $ 24,264 $ 25,924 $ 27,547 $ 31,601 $ 22,500 $ 31,601 Other real estate owned & other assets $ 1,696 $ 1,818 $ 1,608 $ 2,383 $ 2,154 $ 1,696 $ 2,154 Total non performing assets $ 24,196 $ 26,082 $ 27,532 $ 29,930 $ 33,755 $ 24,196 $ 33,755 Classified Loans $ 20,151 $ 24,365 $ 26,768 $ 28,490 $ 34,948 $ 20,151 $ 34,948 Other real estate owned & other assets $ 1,696 $ 1,818 $ 1,608 $ 2,383 $ 2,154 $ 1,696 $ 2,154 Total classified assets $ 21,847 $ 26,183 $ 28,376 $ 30,873 $ 37,102 $ 21,847 $ 37,102 Net loan charge-offs to average loans -0.12 % -0.07 % % -0.17 % Allowance for loan losses to total loans % Non performing loans to gross loans % Non performing assets to total assets % Classified assets to total capital % Allowance to non performing loans % END OF PERIOD BALANCES Loans and leases $ 656,445 $ 639,199 $ 618,613 $ 618,785 $ 625,406 $ 656,445 $ 625,406 Total earning assets $ 1,232,863 $ 1,214,557 $ 1,227,990 $ 1,231,128 $ 1,212,892 $ 1,232,863 $ 1,212,892 Total assets $ 1,343,026 $ 1,323,415 $ 1,334,131 $ 1,342,313 $ 1,316,719 $ 1,343,026 $ 1,316,719 Deposits $ 1,180,461 $ 1,163,418 $ 1,162,733 $ 1,165,393 $ 1,136,809 $ 1,180,461 $ 1,136,809 Interest Bearing Liabilities $ 894,697 $ 893,027 $ 918,593 $ 926,598 $ 904,297 $ 894,697 $ 904,297 Shareholders' equity $ 147,662 $ 145,623 $ 142,424 $ 147,341 $ 146,154 $ 147,662 $ 146,154 Tier 1 Capital (Bank) $ 140,131 $ 138,059 $ 133,870 $ 142,997 $ 138,163 $ 140,131 $ 138,163 Total Shares Outstanding 22,736,116 22,728,558 22,902,198 22,790,707 22,761,327 22,736,116 22,761,327 AVERAGE BALANCES Loans and leases $ 652,163 $ 625,435 $ 620,010 $ 621,217 $ 624,921 $ 632,608 $ 620,676 Total earning assets $ 1,234,255 $ 1,218,569 $ 1,227,703 $ 1,211,342 $ 1,190,561 $ 1,226,871 $ 1,183,612 Total assets $ 1,329,284 $ 1,329,935 $ 1,320,975 $ 1,302,176 $ 1,283,384 $ 1,326,739 $ 1,276,642 Deposits $ 1,178,941 $ 1,173,998 $ 1,164,320 $ 1,139,475 $ 1,130,807 $ 1,172,441 $ 1,125,723 Interest Bearing Liabilities $ 905,082 $ 920,340 $ 926,618 $ 902,216 $ 903,648 $ 917,300 $ 909,102 Shareholders' equity $ 146,926 $ 143,685 $ 140,684 $ 147,626 $ 140,619 $ 143,776 $ 139,382 MBT FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME - UNAUDITED Quarter Ended September 30, Nine Months Ended September 30, Dollars in thousands (except per share data) Interest Income Interest and fees on loans $ 7,538 $ 7,225 $ 21,752 $ 21,811 Interest on investment securities- Tax-exempt 316 278 924 826 Taxable 1,970 2,437 6,714 7,301 Interest on balances due from banks 171 24 450 64 Total interest income 9,995 9,964 29,840 30,002 Interest Expense Interest on deposits 480 562 1,483 1,826 Interest on borrowed funds - 178 308 529 Total interest expense 480 740 1,791 2,355 Net Interest Income 9,515 9,224 28,049 27,647 Provision For Loan Losses ) Net Interest Income After Provision For Loan Losses 10,215 9,424 29,249 28,647 Other Income Income from wealth management services 1,145 1,163 3,347 3,576 Service charges and other fees 1,118 1,134 3,142 3,058 Debit Card income 721 594 2,130 1,749 Net gain on sales of securities 87 16 2,159 274 Net gain (loss) on other real estate owned (4 ) 36 ) ) Origination fees on mortgage loans sold 149 184 415 450 Bank Owned Life Insurance income 352 358 1,069 991 Other 471 493 1,507 1,558 Total other income 4,039 3,978 13,708 11,408 Other Expenses Salaries and employee benefits 5,514 5,694 16,531 17,318 Occupancy expense 668 648 2,002 2,074 Equipment expense 731 708 2,141 2,232 Marketing expense 280 267 825 821 Professional fees 459 481 1,667 1,607 EFT/ATM expense 235 109 781 317 Other real estate owned expense 35 59 129 364 FDIC deposit insurance assessment 179 212 539 1,055 Bonding and other insurance expense 118 203 454 660 Telephone expense 95 113 312 317 Other 660 672 1,948 1,950 Total other expenses 8,974 9,166 27,329 28,715 Profit Before Income Taxes 5,280 4,236 15,628 11,340 Income Tax Expense 1,593 1,230 4,705 3,272 Net Profit $ 3,687 $ 3,006 $ 10,923 $ 8,068 Basic Earnings Per Common Share $ 0.16 $ 0.13 $ 0.48 $ 0.35 Diluted Earnings Per Common Share $ 0.16 $ 0.13 $ 0.48 $ 0.35 Dividends Declared Per Common Share $ 0.04 $ - $ 0.60 $ - MBT FINANCIAL CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) Dollars in thousands September 30, 2016 December 31, 2015 Assets Cash and Cash Equivalents Cash and due from banks Non-interest bearing $ 16,122 $ 14,996 Interest bearing 63,975 70,054 Total cash and cash equivalents 80,097 85,050 Securities - Held to Maturity 42,685 41,282 Securities - Available for Sale 465,610 496,859 Federal Home Loan Bank stock - at cost 4,148 4,148 Loans held for sale 636 1,477 Loans 655,809 617,308 Allowance for Loan Losses ) ) Loans - Net 646,404 606,412 Accrued interest receivable and other assets 20,438 23,365 Other Real Estate Owned 1,686 2,383 Bank Owned Life Insurance 54,059 53,093 Premises and Equipment - Net 27,263 28,244 Total assets $ 1,343,026 $ 1,342,313 Liabilities Deposits: Non-interest bearing $ 285,764 $ 253,795 Interest-bearing 894,697 911,598 Total deposits 1,180,461 1,165,393 Repurchase agreements - 15,000 Accrued interest payable and other liabilities 14,903 14,579 Total liabilities 1,195,364 1,194,972 Shareholders' Equity Common stock (no par value) 22,474 23,492 Retained Earnings 123,411 126,214 Unearned Compensation ) ) Accumulated other comprehensive income (loss) 1,796 ) Total shareholders' equity 147,662 147,341 Total liabilities and shareholders' equity $ 1,343,026 $ 1,342,313 FOR FURTHER INFORMATION: H. Douglas Chaffin Chief Executive Officer (734) 384-8123 doug.chaffin@mbandt.com John L. Skibski Chief Financial Officer (734) 242-1879 john.skibski@mbandt.com Julian J. Broggio Director of Marketing (734) 240-2341 julian.broggio@mbandt.com
